                                                                                             FILED
                                                                                        mstwctcourTSfIuam
                               United States District Court                                      SEP 27 2019
                                                       for the


                                                      District of Guam
                                                                                            cf pox op am j^-j-


   Felder, Dominick Lamar
                      Plaintiff®
                         -v-




                                                                     cv-19-00140
                                                                 MOTION FOR APPOINTMENT OF COUNSEL
                                                                 CIVIL ACTION NO.
     Samantha Brennan, Director, Department of
Corrections Guam - Individual and Official Capacity

 Allen P. Borja, Warden,Department of Corrections
      Guam - Individual and Official Capacity

Mae M. Quitugua, Corrections Officer, Department of
Corrections Guam - Individual and Official Capacity

Antone F. Aguon, Corrections Officer, Department of
Corrections Guam - Individual and Official Capacity

Cathy M. Cruz, Corrections Officer, Department of
Corrections Guam - Individual and Official Capacity

      Marceline U. Maratita, Corrections Officer,
  Department of Corrections Guam - Individual and
                 Official Capacity



Pursuant to 28 U.S.C. § 1915(e)(1) plaintiff (or plaintiffs) moves for an order appointing counsel to
represent him in this case. In support of this motion, plaintiff states:

1. Plaintiff is unable to afford counsel. He has requested leave to proceed in forma pauperis.

2. Plaintiffs imprisonment will greatly limit his ability to litigate. The issues involved in this case are complex,
and will require significant research and investigation.

Plaintiff has limited access to the law library and limited knowledge of the law.

3. A trial in this case will likely involve conflicting testimony, and counsel would better enable plaintiff to
present evidence and cross examine witnesses.

4. Plaintiff has made repeated efforts to obtain a lawyer.

Page of 37
                                                                                          ORIGINAL
Attached to this motion are




Date




Signaftire, print name below




Page of 37
